DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) in “being operable in a non-actuated state to permit… operated in its latched state”, it is unclear how, by what means, and in what way such a function is achieved in the context of the claim language; (claim 1) in “its actuated state and operable driven” it is unclear what element is being referred to by “operable driven” in the context of the claim language; additionally, it is unclear how, in what way, and by what means is this function achieved in the context of the claim language; this issue also exist for “in its non-actuated state and operable” as follows later in claim 1. 
Similar 112 issues as above are found through several of the reminding claims, particularly independent claims 10 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 14, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo et al., US Patent Publication Application 2008/0224482A1.  As in claim 1, a closure latch assembly for a closure panel of a motor vehicle closure system, comprising a latch mechanism (including 20) operable in a latched state to hold the closure panel in a closed position and in an unlatched state to permit movement of the closure panel toward an open position (as conventional); and a power release actuator (including one, some, or all of 34, 42, 40, 46, 50) including a latch release mechanism, an electric motor 34, a spring-assist mechanism (including 79), and an interlock mechanism (including 90), the latch release mechanism being, as best understood, operable in a non-actuated state to permit the latch mechanism to operate in its latched state and in an actuated state to shift the latch mechanism from its latched state into its unlatched state, the electric motor being operably driven in an actuation direction for causing the latch release mechanism to shift from its non-actuated state into its actuated state and, as best understood, operably driven in a reset direction for causing the latch release mechanism to shift from its actuated state into its non-actuated state, the spring-assist mechanism being operable in a spring-loaded state when the latch release mechanism is operating in its non- actuated state and operable in a spring-released state when the latch release mechanism is shifted into its actuated state, the interlock mechanism being operable in a locked state to hold the spring-assist mechanism in its spring-loaded state and in a released state to cause the spring-assist mechanism to shift into its spring-released state,29 Attorney Docket No. 028925-00523/711061 US wherein the spring-assist mechanism is operable in its spring-released state to exert a spring-assist force on the latch release mechanism which functions in cooperation with rotation of the electric motor in the actuation direction to drive the latch mechanism to its unlatched state for providing a spring-assisted power release function.  As in claim 2, a power release signal provided to a latch controller is used to initiate the spring-assisted power release function and cause the electric motor to be driven in the actuation direction for causing the latch release mechanism to shift into its actuated state and cause the interlock mechanism to shift into its released state, whereby the spring-assist mechanism is shifted into its spring-released state and applies the spring-assist force to the latch release mechanism to assist the latch release mechanism in shifting the latch mechanism into its unlatched state.  As in claim 10, a closure latch assembly for a closure panel of a motor vehicle closure system, comprising: a latch mechanism operable in an unlatched state when the closure panel is in an open position, a secondary latched state to hold the closure panel in a partially-closed position, and in a primary latched state to hold the closure panel in a fully-closed position; and a power cinch actuator for providing a spring-assisted power cinch function operable to shift the latch mechanism from its secondary latched state into its primary latched state, the power cinch actuator including a latch cinch mechanism, an electric motor, a spring-assist mechanism, and an interlock mechanism, the latch cinch mechanism being operable in a non-actuated state when the latch33 Attorney Docket No. 028925-00523/711061 US mechanism is in its primary latched state and in an actuated state to shift the latch mechanism from its secondary latched state into its primary latched state, the electric motor being operably driven in an actuation direction for causing the latch cinch mechanism to shift from its non-actuated state into its actuated state and operably driven in a reset direction for causing the latch cinch mechanism to shift from its actuated state into its non-actuated state, the spring-assist mechanism being operable in a spring-loaded state when the latch cinch mechanism is in its non-actuated state and being operable in a spring-released state when the latch cinch mechanism is shifted into its actuated state, the interlock mechanism being operable in a locked state to hold the spring-assist mechanism in its spring-loaded state and in a released state to cause the spring-assist mechanism to shift into its spring-released state, wherein the spring-assist mechanism is operable in its spring-released state to exert a spring-assist force on the latch cinch mechanism which functions in cooperation with the electric motor to drive the latch mechanism to its primary latched state.  As in claim 14, a latch release mechanism operable to shift the latch mechanism from either of its secondary and primary latched states into its unlatched states.  As in claim 15, a closure latch assembly for a closure panel of a motor vehicle closure system, comprising: a latch mechanism operable in a first state to hold the closure panel in a first position and in a second state to locate the closure panel in a second position; and35 Attorney Docket No. 028925-00523/711061 US a power actuator including an actuatable mechanism, an electric motor, a spring-assist mechanism, and an interlock mechanism, the actuatable mechanism being operable in a non-actuated state to permit the latch mechanism to operate in its first state and in an actuated state to shift the latch mechanism from its first state into its second state, the electric motor being operably driven in an actuation direction for causing the actuatable mechanism to shift from its non-actuated state into its actuated state and being operably driven in a reset direction for causing the actuatable mechanism to shift from its actuated state into its non-actuated state, the spring-assist mechanism being operable in a spring-loaded state when the actuatable mechanism is operating in its non-actuated state and being operable in a spring-released state when the actuatable mechanism is shifted into its actuated state, the interlock mechanism being operable in a locked state to hold the spring- assist mechanism in its spring-loaded state and in a released state to cause the spring-assist mechanism to shift into its spring-released state, wherein the spring-assist mechanism is operable in its spring-released state to exert a spring-assist force on the actuatable mechanism which functions in cooperation with rotation of the electric motor in the actuation direction to drive the latch mechanism to its second state for providing a spring-assisted power actuation function.  

Allowable Subject Matter
Claims 3-9, 11-13, and 16-20, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675